DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-16 are pending.


Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claims 1-16 recites the limitation "URL”, which is a shortened name for “Uniform Resource Locator”. Please amend to include the word or phrase.
Claim 2 recites the limitation "the first URL” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the same path” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the content type” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "it” in line 2. It is unclear what the phrase “it” encompass in the claim.
Claim 12 recites the limitation "the same path” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first URL” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the same path URL” in line 8. There is insufficient antecedent basis for this limitation in the claim.


Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a response data determining step in claim 1; a similarity based valid URL calculating step in claim 1; a file type determining step in claim 2; a URL path based valid URL calculating step in claim 3; a group classifying step in claim 6; 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11, 12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Publication No. 2015/0341381 A1).
With respect to claim 1, Lee teaches a URL processing method comprising: a response data determining step in which a URL processing apparatus determines whether to exclude one or more URLs included in a first web page from a valid URL list using header information for the first web page of a first web site (paragraph 0036-0038; 0039; 0058-0062 disclose a URL processing unit removing representative URL from URLs extracting from a web page based on comparison of the URL information); and a similarity based valid URL calculating step of estimating a similarity between web pages corresponding to respective URLs according to a predetermined criterion with respect to one or more URLs included in the first web page and selecting some of URLs of a similar web page calculated according to the similarity and adding the selected URLs in the valid URL list (paragraph 0009; 0036-0038; 0039; 0058-0062 disclose adding a URL to the list using a URL linked to the harmful site web page as a start point and 

With respect to claim 3, Lee teaches a URL path based valid URL calculating step of calculating URLs having the same path in one or more URLs included in the first web page, selecting some of the same path URLs and adding the selected URLs in the valid URL list (paragraph 0009; 0036-0038; 0039; 0058-0062 disclose adding a URL to the list using a URL link information when a URL of at least one web page among web pages included in the directed graph is the same as the harmful site URL).

 	With respect to claim 4, Lee teaches wherein in the response data determining step, one or more URLs included in the first web page are processed not to be excluded from the valid URL list when the content type in the header information corresponds to a first list predefined according to a purpose of use (paragraph 0009; 0036-0038; 0039; 0058-0062; Fig. 2). 

With respect to claim 11, Lee teaches wherein in the similarity based valid URL calculating step, with respect to a plurality of web pages of the first web page, a similarity between web pages corresponding to respective URLs according to a predetermined criterion is estimated with respect to one or more URLs included in the plurality of web pages and URLs of a similar web page calculated according to the similarity are selected and included in the valid URL list (paragraph 0009; 0036-0038; 0039; 0058-0062). 

With respect to claim 12, Lee teaches a URL processing method comprising: a response data determining step in which a URL processing apparatus determines whether to exclude one or more URLs included in a first web page from a valid URL list using header information for the first web page of a first web site (paragraph 0036-0038; 0039; 0058-0062 disclose a URL 

The limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. 

The limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. 

The limitations of claim 16 are rejected in the analysis of claim 12 above, and the claim is rejected on that basis. 

Allowable Subject Matter
Claims 2, 5-10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
3/11/2021